Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 1 of 7




                                                                       EXHIBIT
                                                                           F
Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 2 of 7
Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 3 of 7
Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 4 of 7
Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 5 of 7
Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 6 of 7
Case 1:19-cv-00306-RBJ Document 28-6 Filed 09/12/19 USDC Colorado Page 7 of 7
